United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1459
                                  ___________

Joseph Johnson,                         *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Special Agent Josh Florell;             *
Officer Steve Parshall; Officer Mark    * [UNPUBLISHED]
Sletta; Officer Andy Stender; City of   *
Minneapolis; David Steinkamp,           *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: September 5, 2008
                               Filed: September 15, 2008
                                ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

     Joseph Johnson appeals the district court’s1 dismissal and grant of summary
judgment in favor of defendants in this action under 42 U.S.C. § 1983 and Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Having carefully reviewed the record and considered Johnson’s arguments, we find

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the reports and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
no basis for reversal. See Federer v. Gephardt, 363 F.3d 754, 757 (8th Cir. 2004) (de
novo standard of review for Fed. R. Civ. P. 12(b)(6) dismissal); Anderson v. Larson,
327 F.3d 762, 767 (8th Cir. 2003) (de novo standard of review for grant of summary
judgment). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-